Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments -- Response to Arguments
Applicant amendment has overcome the interpretation of certain limitations under 35 U.S.C. 112(f) and the rejection 35 U.S.C. 112 rejections based on those interpretations.  
Applicant’s arguments, filed December 8, 2021, with respect to the rejections of claim 16 under 35 U.S.C. 112(a), written description have been fully considered and are persuasive.  The 35 U.S.C. 112(a) written description rejection of claims 1-5 and 7-17 has been withdrawn. 

Reasons for Allowance
Claims 2-5 and 7-16 (renumbered claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16 (renumbered claim 1), the primary reason for allowance is that the prior art fails to teach or reasonably suggest the limitation of determining an area tilt angle for each of the plurality of areas based on the area contrast evaluation values corresponding to each of the plurality of areas, and of determining a target tilt angle based on a plurality of area tilt angles; in combination with the other elements of the claim.  The closest prior art Chen (CN 1032461131 A) discloses determining contrast for a plurality of different areas of an image and a target tilt; but not determining an area tilt angle for each of the plurality of areas based on the area contrast evaluation values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 13, 2022